 294DECISIONSOF NATIONALLABOR RELATIONS BOARDCoinmeco,Inc.andSheet Metal Workers Internation-al AssociationLocal 210, Production, Merchandising and Distribu-tion Employees Union,affiliated with the Interna-tionalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America(Coinme-co, Inc.)andSheet Metal Workers InternationalAssociation.Cases 3-CA-4627, 3-CA-4682, and3-CB-1777November 14, 1972DECISION AND ORDERBY MEMBERSFANNING,KENNEDY, ANDPENELLOOn June 5, 1972, Administrative Law Judge'Joseph I. Nachman issued the attached Decision inthis proceeding. Thereafter,General Counsel filedexceptions and a supporting brief, and RespondentUnion filed exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefsand has decided to affirm the rulings,findings,2 and conclusions of the Administrative LawJudge and to adopt his recommended Order, asherein modified.Although we agree with the Administrative LawJudge that Respondent Coinmeco violated Section8(a)(1) and (2) when it granted recognition to Local210 on September 24, 1971, the latter not represent-ing a majority of the employees in the unit, webelieve it necessary to make clear the fact that theSheetMetal Workers did not represent the employ-eeson that dateeither.It thereafter gained itsmajority status.The General Counsel excepts to the AdministrativeLaw Judge's failure to find that Respondent Coinme-co also violated Section 8(a)(5) by unilaterallypromulgating, instituting, and maintaining writtenshop rules affecting the employees conditions ofemployment at a time when it knew the Sheet MetalWorkers represented a majority of Respondent'semployees. We find merit in this exception.The record shows that sometime in November1971, subsequent to the SheetMetalWorkersattaining majority status and demanding recognition,Respondent Coinmeco put into effect a list of 30rules, the violation of which subjected the offender todiscipline which could even result in discharge. It isalso clear in the record that the Sheet Metal Workerswas not notified of the institution of these rules. Inview of the fact that the Sheet Metal Workers was themajority representative of Coinmeco's employees atthat time, this unilateral activity on the part ofCoinmeco was in violation of Section 8(a)(5) and (1)of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National RelationsBoard adopts as its Order the recommended Order oftheAdministrative Law Judge and hereby ordersthat Respondent Coinmeco, Inc., Little Falls, NewYork, its officers, agents, successors, and assigns, andRespondent Local 210, Production, Merchandisingand Distribution Employees Union, affiliated withthe International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, NewYork, New York, its officers, agents, and representa-tives, shall take the action set forth in said recom-mended Order.1The titleof "Trial Examiner" was changedto "Administrative LawJudge" effective August 19, 1972.2 In the absence of exceptionsto the Administrative Law Judge'sdismissal of the allegation thatCoinmecoalso violated Sec. 8(a)(3) of theAct, we will adopthis findingpro forma.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOSEPH I. NACHMAN, Trial Examiner: This proceedingtried before me at Little Falls, New York, on April 4, 1972,with all parties present and duly represented, involves aconsolidated complaint 1 pursuant to Section 10(b) of theNational Labor Relations Act, as amended (herein theAct), which alleges that Coinmeco, Inc. (herein Respon-dent Company), interfered with, restrained, and coerced itsemployees in the exercise of their rights under Section 7 oftheAct; assisted and supported Local 210, Production,Merchandising and Distribution Employees Union, affili-atedwith the International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America(herein Respondent Union, Local 210, or Teamsters); andrefused to bargain with Sheet Metal Workers, the collec-tive-bargaining representative of Coinmeco's employees inan appropriate unit; extended the contract betweenCoinmeco's parent company and Respondent Union,covering employees at the Plainview, New York, plant, toemployees at the Little Falls, New York, plant, at a timewhen Respondent Union did not represent a majority ofthe employees in the latter plant, thereby violating Section8(a)(1), (2), (3), and (5) of the Act; and that by acceptingrepresentation of the Little Falls employees at a time when1IssuedJanuary 5, 1972, on charges filed by SheetMetalWorkersInternationalAssociation(herein Sheet MetalWorkers). The charge in Case3-CA-4627 was filed on October 8, 1971. The charge in Case 3-CA-4682was filedNovember 23, 1971,and amendedJanuary 3, 1972. The charge inCase 3-CB-1777was filedNovember 23, 1971, and amended January 3,1972.200 NLRB No. 45 COINMECO, INC.itdid not represent a majority of said employees andotherwise coercing and restraining said employees Respon-dent Union violated Section 8(b) (1)(A) of the Act. Thecritical, and virtually the sole issue to be decided, is whetherthe Little Falls plant was an accretion to the Plainviewplant. Indeed, at the trial the General Counsel concededthat, if the Little Falls plant was an accretion to thePlainview unit, the complaint herein should be dismissed.Respondent, however, refused to concede the converse ofthe proposition. For reasons hereafter more fully stated, Ifind and conclude that the Little Falls plant was not anaccretion to the Plainview unit; that the evidence sustainsthematerial allegations of the complaint and warrantsissuance of a remedial order, including a provision thatrequiresCoinmeco to recognize and bargain with SheetMetalWorkers as the exclusive collective-bargainingrepresentative of the employees at the Little Falls plant.At the trial all parties were permitted to introducerelevant and material evidence, to examine and cross-examine witnesses,to argue orally on the record, and tosubmit briefs. Oral argument by counsel for the GeneralCounsel and Respondent Union, respectively, is includedin the transcript. Additionally, a brief submitted by counselforRespondent Union has been duly considered. TheGeneral Counsel, although requested to file a brief, has notdone so. Upon the pleadings, stipulations of the parties, theevidence, including my observation of the demeanor of thewitnesses while testifying, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYAlthough the answers filed by the separate Respondentsdeny the allegations of the complaint with respect to thenature and extent of the Company's business, the evidencewith respect to that issue shows the following:United Stollar Manufacturing Company (herein Stollar),with its principal office and plant at Plainview, New York,has been engaged for some years in the manufacture, sale,and distribution of metal fabrications. In the late summeror early fall of 1970, Stollar opened another plant at LittleFalls,New York, which is about 250milesdistant fromPlainview.Early in 1971, the Little Falls plant wasseparately incorporated under the name of Coinmeco, Inc.,the Respondent Company herein, under which name it hassince operated. Bernard Discount, the chief executiveofficer of both corporations, testified that he is the soleowner of the entire operation, and in overall charge of allaspects of the business conducted by both companies, andmakes the ultimate decisions on all matters involving laborrelations and labor policies. Although Discount gave methe impression that he was most reluctant to disclose thefacts, and wanted to leave the impression that his operationwas wholly intrastate over which the Board would notassert jurisdiction, he did admit that in the operation of hisbusiness he purchased for the use of both plants steelvalued at in excess of $1 million. He testified that hepurchased such steel from firms in Syracuse and Utica,New York, and initially claimed to be unaware as to where295said steel was produced,but finally admitted that to thebest of his knowledge no steel is produced in the State ofNew York,and that the steel he purchased was mostprobably produced in the Commonwealth of Pennsylvania.Also, in his affidavit given the Board on October 28, 1971,Discount stated,"During the past 12 months we havereceived goods and materials from outside the State ofNew York inexcess of$50,000."Discount also admittedthat for 1971 sales of his enterprise would be in excess of $1million,about 10 percent of which was shipped directly topoints outside the Stateof New York,and that virtually allsaleswere to large industrial concerns such as FairchildCamera and Univac.On the basis of Discount's testimony,I find that Stollarand Coinmeco constitute a single-integrated employer thatis engaged in commerce within the meaning of Section 2(6)and (7) of the Act, and that under the Board's standards itwouldeffectuate the policiesof the Actto assertjurisdic-tion over its operations.II.THELABOR ORGANIZATION INVOLVEDThe complaint alleges, the separate answers admit, andon the basis thereof I find that Local 210 and Sheet MetalWorkers are both labor organizations within the meaningof Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICES ALLEGEDA.Chronology of EventsAs heretofore stated the Little Falls plant beganoperation in the late fall of 1970,hiringmost of itsemployees from the general area of Little Falls. There is noevidence of any union activity among the employees untillateAugust,2when William Laughlin,an organizer forSheetMetalWorkers first contacted some of the LittleFallsemployees regarding organization,but nothingdefinite appears to have been done at that time.On September 24, John Rushton,plant manager at LittleFalls, and an admitted supervisor,observed two men aboutthe plant whose presence was unauthorized.When thesemen identified themselves to Rushton as representatives ofTeamsters, the latter told them they were without authorityto be in the plant, and would have to leave, which they did.Before being requested to leave,the men had passed outsome authorization cards for Teamsters but there is noevidence that any were signed at that time.There is noevidence of activity by Teamsters among the Little Fallsemployees prior to this occasion. Indeed, 7 of the 10employeeswho testified stated that, when they wereinterviewed for hire by Coinmeco supervisors,either aunion was not mentioned or, if it was, they were told thatthere was no union in the plant,and that management didnot want one. Nor is there any evidence that prior toSeptember 24 Teamsters made any demands upon Respon-dent Company with respect to the Little Falls employees.As heretofore indicated, Stollar has been under contractwith Local 210 for about 15 years with respect to themaintenance and production employees of the Plainview2This and all dates hereafter mentioned are 1971,unless otherwiseindicated. 296DECISIONS OF NATIONALLABOR RELATIONS BOARDplant. The last such contract is effective from January 1,1971, to December 31, 1973, and thereafter from year-to-year absent prescribed notice. In addition to providing fora union shop and the checkoff of union dues, theaforementioned contract, as did at least some of thepredecessor contracts, contains the following provision:ARTICLE I-RecognitionC.This Agreement shall cover all future plantswhich the Employer may operate during the term ofthisAgreement or any extension thereof, including allplants operated as the result of expansion or change.This Agreement shall apply to the Employer's plantshould there be any shift of geographical location.According to Discount, he has over the years openedsome five or six plants in various locations, each of whichhe offered to Local 210 pursuant to the above-quotedprovision, but that Local 210 rejected the offer with respecttoplantshe opened in Miami, Florida, and Joplin,Missouri, because of the distance from New York. There isno evidence, however, that there was any discussionbetween Discount and Local 210 relative to the Little Fallsplant from the time said plant opened in the late summeror early fall of 1970, until the events of September 24, ashereinafter set forth in greater detail, although Delange,Local 210's director of organization, admitted that hebecame aware in the fall of 1970 that Stollar was building aplant in Little Falls.Also on September 24, apparently pursuant to theaforementioned contract between Stollar and Local 210,Coinmeco entered into a contract with Local 210, effectivefrom that date until December 31, 1973, recognizing thelatter as the representative of the production and mainte-nance employees at the Little Falls plant. The contractcontains provisions for a union shop and the checkoff ofdues. There is no evidence that Local 210 presented anyproof of majority to Coinmeco in connection with theexecution of said contract. Indeed, according to Delange,director of organization for Local 210, he simply presentedthe contract to Discount and told the latter, "He'd betterdamned well sign it " The evidence is undisputed, however,that Local 210 has notified Coinmeco that the union shopand checkoff provisions of the contract are not to beenforced pending the disposition of the issues in this caseby the Board, or that any employee was discharged forrefusing to comply with those provisions.On September 28, representatives of Teamsters returnedto the Little Falls plant. On this occasion, Rushton, aftertelephoning Discount and obtaining his approval, permit-ted them access to the plant in order that they might, in his3The unit is described in the exhibit as "production,maintenance,shipping and receiving employees in the employ of Commeco, Inc, at itsLittleFalls,plant,on October 1, 1971, exclusive of all office clericalemployees, professional employees, guards, and supervisors as defined inthe Act" I find this to be an'appropnate unit for the purpose of the alleged8(a)(5) violation.4Actually the handwritten list of those attending the October 1 meetingwith Laughlin contains 20 names,including,as best I can read it, that of"Thomas Malley " I do not find this name on the stipulated list ofwords, "exercise their visitation rights to explain thecontract that they had with Coinmeco to the employees."Toward the end of September, Laughlin received amessagefrom some Coinmeco employees that Teamsterswere in the plant trying to organize, and that the menwanted him to come to Little Falls and complete hisorganizing for Sheet Metal Workers. Laughlin did so, andmet with the employees during the evening of October 1.As shown by General Counsel's Exhibit 2 and thestipulation of counsel, there were at thattime25 employeesin the Unit .3 Of these, 19 attended the October 1 meetingwith Laughlin and each signed a card authorizing SheetMetal WorkersInternationalAssociation, or any affiliatedlocalunion thereof, to represent him for purposes ofcollective bargaining. Thereis anadditional card stipulat-ed into evidence signed by Rick B. McNeely, whose nameisnot on the list of those who attended the October 1meeting, thus giving Sheet Metal Workers a total of 20cards. The authenticity of these cards was stipulated, andno issue israised concerning their validity as authoriza-tions to Sheet Metal Workers.4 Also at this meeting,, theemployees selecteda committeeto accompany Laughlin totheCoinmeco plant for the purpose of demandingrecognition from that employer.On October 4, Laughlin and his committee called onPlantManager Rushton and demanded recognition forSheet Metal Workers, presenting the authorization cards inhispossessionforRushton to check. Rushton lookedthrough the cards casually and added, "I'm surethey're allright."Rushton then showed Laughlin a piece of paper hesaid he was going to post on the plant bulletin board,which read, "The people in this shop are represented byTeamster Local 210." Rushton then telephoned Discountand informed the latter of Laughlin's recognition demandand the authorization cards he had presented. Discountasked to speak to Laughlin and told the latter that he wasthe owner of the operation, that he had a contract withRespondent Local 210 with whom Laughlin should speak.Laughlin refused to communicate with Local 210 asDiscount askedand suggestedthatDiscount authorizeRushton to sign the recognition agreement which Laughlinhad present. Discount refused to do so and asked Laughlinwhat alternatives he (Discount) had. Laughlin replied thatunless therecognition agreement was signed he had noalternative but to picket the plant until recognition wasgranted.Discount replied that if this occurred he wouldclose the Little Falls plant. Upon the conclusion of thistelephone conversation, Laughlin informed the men of hisconversation with Discount and picketing of the LittleFalls plant commenced and continueduntilearly Novem-ber, at which time the strikers abandoned their strike andrequested that they be reassigned to their jobs.5employeesin the unit, nor does his name, address,or telephone numbercoincidewith any of thesigned cards.While ithas no particular effect onthemajority status ofSheetMetalWorkers,in order to conform to theevidence, I find thatonly 19 employeesattended the meetingon October 1,and then signed cards.5 There is nocontentionby the General Counselnor is there anyevidence to indicatethat any strikerwas deniedhis lob whenthe strike wasabandoned COINMECO, INC.297B.The Events of November 3up.When Wiegand approached Randazzo the followingOn November 3, representatives of Local 210 again cameto the Little Falls plant to seek support for that Unionamong the employees, at which time the followingoccurred.1.Richard Bruce, an admitted supervisor, told employ-eesWalo, Kohl, and Baum that they were wanted in theoffice.Reaching the office with Bruce, the employeesfound two men who stated that they were representativesof Teamsters, that Teamsters had a contract with Discount,and that any plant the latter opened was covered by thatcontract and the employees thereof were represented byTeamsters.According to Kohl, the two men were laterjoined by a third whom he identified as Delange, arepresentative of Local 210. After listening to an explana-tion of the contract provisions, Walo commented that theLittle Falls plant had been open for more than 7 monthsand asked why it had taken Teamsters so long to get there.The men replied they had not known the plant existed.Walo,Kohl, and Baum were asked to sign cards forTeamsters. They refused and asked if this meant that theywould have to look for other jobs after 30 days. One of themen replied, "yes."62.Art Fernald, an admitted supervisor, told employeesAllenWiegand and Larry Liess that they were wanted inthe office.Reaching the office Wiegand and Liess foundtwo men whom they did not then know, but according toWiegand he later ascertained one of them to be JamesGilcrest, shop steward for Local 210 at the Plainview plant.The .employees were told about Local 210's contract withCoinmeco and were asked to sign Teamsters cards.Wiegand responded by saying, "I couldn't fight City Hall,"and signed a card as requested. About a week later whenGilcrest and Union Agent Delange were again at the plantthey held an impromptu meeting with a number ofemployees and Wiegand was designated as shop stewardforLocal 210 at the Little Falls plant .T Thereafter,Wiegand testified ''that he solicited employees while at workto sign cards for Local 210 and that his supervisors sawhim doing so and voiced no objections. He additionallytestified that Supervisor Fernald and PlantManagerRushton told him to solicit employees to sign cards forLocal 210 and referred to one incident in particular whenhe solicited Randazzo, a new employee, to sign such acard.When Randazzo indicated reluctance to do so, hereporled that fact, to Rushton. The latter directed Wiegandto give Randazzo a copy of the Local 210 contract to studyover the weekend, and to talk to him again the followingMonday, and that if he did not sign by Monday he wouldbe terminated, because his 30-day waiting period would be6 Based onthe uncontradicted and credited testimony of Walo andKohl.Neither Baum,nor Bruce testified. Although Delange testified as awitness called by Respondent Local 210, he only stated his conclusion thatno employee was told that he'had to join Teamsters, or that he would bedischarged if he failed to do so. I do not regard this as a denial of thetestimony ofWalo or Kohl, but if it be so regarded, I credit the latter-Delange did not deny that he was present in the office on November 3 withthe other men who identified themselves as representatives of Teamsters.7The General Counsel contends that thismeeting washeld withinhearing distance of Supervisor' Fernald and that under thecircumstances itconstituted surveillance by Respondent Company and was violative of Sec.8(a)(1). I do not think the evidence is sufficient to establish that FernaldMonday, he told the latter that if he did not sign the cardthat day he (Wiegand) could no longer protect him in theevent of a grievance. Randazzo agreed to and did sign acard for Local 210, stating that he was doing so onlybecause he did not have another job to go to. Wiegandadditionally testified that Supervisor Fernald directed himto solicit specific employees,includingEddie LaCalle, tosign cards for Local 210, and that when he talked withLaCalle he told the latter that those employees who signeda card for Local 210 would be treated differently thanthose employees who did not, and that Supervisor Fernaldwould try to get LaCalle a 25-cent-an-hourincrease inpay.83.Supervisor Bruce informed employee Eddie LaCallethat the latter was wanted in the office. Apparentlyemployee Dave Masle receivedthe same message becauseLaCalle and Masle went to the office together. In the officethey found two men who introduced themselves asrepresentativesofTeamsters, explained the contractbetween Local 210 and Respondent Company, and askedLaCalle and Masle to sign cards for Local 210. Bothrefused.As the conversation was concluding, one of theLocal 210 representatives stated that the two employeeseither had to join that Union or look for another job.Subsequently, Supervisor Fernald told LaCalle that Rush-ton had stated that any employee who did not sign a cardfor Local 210 "would be done."94.Supervisor Fernald told employee Dickenson thatthe latter was wanted in the office. Dickenson askedemployee Sadekowski to accompany him. In the officethey found the two men who had solicited card signers forTeamsters on September 24, as above stated. When thesubject of union was raised by the two men, Dickensonstated that he could notdiscuss unionson company time.Dickenson and Sadekowski were asked their names, andwhen they refused to give that information they were takentoRushton's office where one of the men stated toRushton, "These two guy's will be fired." Rushton replied,"Okay." The evidenceisclear,however, that neitherDickenson nor Sadekowski was discharged or in any waydisciplined by Respondent Company.105.At the request of SupervisorBruce,employee Rook,accompanied by employees Chrisman and Hoage, went tothe office where two men were present who identifiedthemselves as representatives of Teamsters. The two mentold the employees that Respondent Company had aclosed shop agreement with 't'eamsters,and that theyheard this conversation, if he did hearit,under the circumstances of thiscase, his conductconstituted surveillance. SeeAtlanta Gas Light Company,162 NLRB 436, 438.8Based on the creditedand for the most partuncontradictedtestimonyof Wiegand. NeitherBruce, Fernald, nor any representativeof Local 210,other thanDelange, testified.AlthoughPlantManager Rushton andDelange bothtestified,neither gave any testimony contradicting that ofWiegand in the aspects above set forth9 Based onthe uncontradictedand creditedtestimony of EdwardLaCalle and Masle.10Based onthe uncontradicted and creditedtestimony of Dickensonand Sadekowski. 298DECISIONS OF NATIONAL LABOR RELATIONS BOARDwould have to join that union or "get out." Rook repliedthat he was not interested."C.The SpecificFacts Bearing on the AccretionIssueAs heretofore indicated, Plainview is approximately 250milesdistant from Little Falls. The two seem to bedifferent labor markets, and all employees at Little Falls,except for some supervision, were hired from that area.Although from four to five employees have been sent fromLittleFalls to Plainview for training, the extent of thetraining period is not disclosed by the record. Discounttestified that there has been some interchange of employeesbut admitted that such was only for periods of shortduration, and that this had not occurred for about 5months. Approximately 90 percent of the equipment inLittle Fallswas sentfrom Plainview. It is admitted that theemployees at Little Falls are paid at a wage rate which isless than the wage rate paid for the same job at Plainview,allegedly because the employees at Little Falls have not yetacquired the level of experience and know how thatprevails at Plainview. All permanent personnel recordswith respect to the Little Falls employees are maintained atPlainview. Records with respect to current hours of workare kept, as they necessarily must be, at Little Falls, but atthe end of each pay period these are forwarded toPlainview, where checks drawn on a Little Falls bank areprepared and sent to Little Falls for distribution to themen. The payroll records then remain permanently atPlainview.The purchasing of raw materials is done in the mainfrom Plainview, but such materials may be shipped indesignated quantities directly from the supplier to LittleFalls, or the entire order may be shipped to Plainview withthe portion required at Little Falls shipped to the latterplant from Plainview. In addition, the plant manager atLittle Falls has the authority to and does order materials hemay need not only locally, but from distant points.Although the record is not entirely clear, apparently thematerials purchased by the Little Falls manager is billed toand paid for by the central office at Plainview.The job classifications, work tasks performed, and theproduct produced in the two plants are essentially thesame.Although some parts necessary to complete an orderare produced in their entirety at Little Falls, according toDiscount, such production is dependent upon Plainview, atleastto the extent of the required tooling. In otherinstances the work necessary to perform a particular ordermay be done in part at one plant with the remainder at theoth er. In someinstances apart of the operations necessaryto complete a particular product may be performed in oneplant and then sent to the other plant for anotheroperation. Although Discount testified that the Little Fallsplant is dependent upon and could not exist without theilBased on the uncontradicted and credited testimony of Rook.12The findingsin this sectionare based on the uncontradicted testimonyof Discountand Plant Manager Rushton.13The GeneralCounsel contended at the trial that thisconduct ofRespondent Company alsoviolated Sec8(a)(3).At the trial no authoritywas cited and no theory advanced in supportof this contentionAlthoughrequested to file a brief, the General Counselhasnotdone so. I find andconclude that the evidencefails to establish an 8(a)(3) violation.AssumingPlainview plant to support and sustain it, it is significantthat he did not claim, and the record would not support anassertion, that the Plainview plant is so dependent upon theLittle Falls plant as to be unable to exist without it. Therecord leaves no room for doubt, and I find that the LittleFalls plant is simply an expansion of Discount's totalbusiness operations to enable him to increase his totalvolume of business, a result he seeks and hopes to attain.12IV.CONTENTIONS AND CONCLUSIONSIf,as the General Counsel contends, the Little Fallsplant was not an accretion to the unit covered by thecontract between Stollar and Local 210, then, under thefacts of thiscase,the action of Respondent Company in (1)contractually granting recognition to Local 210 at a timewhen Sheet Metal Workers, and not Local 210, was themajority representative of the employees at Little Falls,and (2) urging at least some of said employees to becomemembers of and support Local 210 were clear violations ofSection 8(a)(1) and (2)13 of the Act; and the conduct ofLocal 210 in entering into the contract with RespondentCompany, at a time when it was not the majorityrepresentativeof the Little Falls employees, and inthreatening to cause the termination of at least someemployees for their failure to comply with the union-security provisions of the contract, was clearly the restraintand coercion of said employees in the exercise of rightsguaranteed to them by Section 7 of the Act which Section8(b)(1)(A) of the Act proscribes.InternationalLadies'GarmentWorkers' Union v. N.L.R.B.366 U.S. 731. Thetotality of the foregoing conduct by Respondent Companyand Respondent Union makes the Company's refusal tobargain with Sheet Metal Workers, notwithstanding theabundant proof made available to Respondent CompanythatSheetMetalWorkers was the duly designatedrepresentative of the employees at the Little Falls plant, aviolation of Section 8(a)(5) of the Act. The conductinvolved is of a character that the effect thereof is notlikely to be eradicated by the usualcease-and-desist orderand the posting of a notice, so as to ensure a fair election.In these circumstances the card designations may onbalance be regarded as a more reliable indicator ofemployee's desires, and a bargaining order may issue as anappropriate remedy.N. L. R. B. v. Gissell Packing Company,395 U.S. 575, 610-614.If, on the other hand, as Respondents contend, the LittleFalls plant was an accretion to the unit for which Local210was the lawfully recognized collective-bargainingrepresentative, then none of the conduct referred to abovewould constitute a violation of the Act. In this postureLocal 210's contract covering the Coinmeco plant wouldbe in all respects lawful; it would be entitled to enforce theunion-security and checkoff provisions thereof; and withrespect to Respondent Company the execution of thethat the execution of the September 24 contract had the effect ofencouraging membership in Local 210, and discouraging membership inSheet Metal Workers, I am unable to find the discrimination necessary tocomplete the 8(a)(3) violation.Moreover,as no one was discharged orsuffered any loss by reason of the enforcement of the contract, noreinstatementor backpayis involved,and the 8(a)(3) violation,assuming itsexistence, was purely technical,requiring no remedy. COINMECO, INC.299contract as to said employees and the refusal to bargainwith Sheet Metal Workers would likewise be lawful. Theotherassistanceitgave Local 210 would be no more thanthe cooperation properly expected between an employerand the lawfully recognized representative of its employ-ees.14Accordingly, disposition of the case as the GeneralCounsel conceded at the trial, turns on whether or not theLittleFalls plant was an accretion to the unit of thePlainview employees covered by the contract betweenStollar and Local 210. It is to that issue that I now turn.In determining whether a new plant is an accretion to anexistingunitcertain fundamental principles are wellestablished and must be borne in mind. First, it is settledthat:The rights ... to self-organization and to bargaincollectively through representatives of their own choos-ing granted by Section 7 of the Act are the rights ofemployees, not of any labor union or the employer, andno labor organization[nor employer] has authority toarrogate unto itself the representation of any unrepre-sented group of employees without their consent 15Secondly, the rights thus reserved to employees to selecttheir own bargaining representative cannot be abrogatedby any contract between the parties.Local 620, AlliedIndustrialWorkers v. N.L.R.B.,375 F.2d 707,711 (C.A. 6),enfg.Dura Corporation,153NLRB 592. And finally, inMelbet Jewelry Co.,180NLRB 107, 110, the Boardannouncedits policy that:We will not . . . under the guise of accretion, compel agroup of employees, who may constitute a separateappropriate unit, to be included in an overall unitwithout allowing those employees the opportunity ofexpressing their preference in a secret election or bysome other evidence that they wish to authorize theunion to represent them.16With the foregoing principles in mind, and uponconsideration of all the relevant factors, I find andconclude that the Little Falls plant is not an accretion tothe unit covered by Local 210's contract at the Plainviewplant. I reach this conclusion upon the totality of thefollowing factors which I regard as of controlling signifi-cance:1.The distance of approximately 250 miles between thetwo plants, and the fact that although the jobs are virtuallyinterchangeable, the extent of such interchange was verylimited; some four or five employees and none in the 5months prior to the trial. SeeBrewton Fashions, Inc.,145NLRB 99, 102,127; Dura Corporation,153 NLRB 592, 594.2.The Little Falls area, from which virtually all of theemployees were hired, is a different labor market thanPlainview, and the two groups of employees were paid atdifferent rates,which serves to point up a lack of acommunity of interest between them.Dura Corporation,supra.3.The Little Falls plant has its own supervision, which,while subject to overall supervision from top management14 SeeBrewton Fashions,Inc.,145 NLRB 99, 120, fn. 88.15Retail Clerks Union, Local 770 v. N.L.R.B.370 F.2d 205,208 (C.A. 9).15 In the instant case, of course, the Little Falls employees whichunquestionably constitute an appropriate unit have unequivocally demon-strated thattheydo not desire representation by Local 210, but instead havemade known their desire to be represented by Sheet Metal Workers. Inat Plainview, hires employees and fix their rate of pay andworking conditions.4.The limited nature of the functional integration ofthe two plants.Local 620, Allied IndustrialWorkers v.N.L.R.B., supra.Having reached the conclusion that the Little Falls plantwas not an accretion to the Plainview unit, it follows, forthe reasons, and in the particulars set forth above,Respondent Company violated Section 8(a)(1), (2), and (5),and Respondent Union violatedSection 8(b)(1)(A) of theAct. I so find and conclude.Upon the foregoing findings of fact, and upon the entirerecord in the case, I make the following:CONCLUSIONS OF LAW1.Respondent Company is an employer within themeaning of Section 2(2) of the Act and is engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.2.Respondents Local 210 and Sheet Metal Workersare labor organizations within the meaning of Section 2(5)of the Act.3.By entering the contract on September 24 with Local210, recognizing the latter as the sole collective-bargainingrepresentative of its employees at its Little Falls plant,when Local 210 was not the majority representative of saidemployees, and by soliciting some of said employees tosign cards for and otherwise support Local 210, Respon-dent Company interfered with, restrained, and coerced itsemployees in the exercise of rights protected by Section 7of the Act, and contributed support to Local 210, andthereby engaged in and is engaging in unfair laborpractices proscribed by Section 8(a)(1) and (2) of the Act.4.By refusing, on October 4, to recognize and bargainwith Sheet Metal Workers as the duly designated collec-tive-bargaining representative of the Little Falls employees,in the unit herein found appropriate, Respondent Compa-ny engaged in and is engaging in unfair labor practicesproscribed by Section 8(a)(5) and (1) of the Act.5.By entering into the aforementioned contract ofSeptember 24, with Respondent Company, at a time whenLocal 210 did not represent a majority of the employees atthe Little Falls plant, and by threatening to cause thedischarge of employees at said plant if they did designateLocal 210 as their bargaining representative, RespondentUnion restrained and coerced employees in the exercise ofrights guaranteed by Section 7 of the Act, and therebyengaged in and is engaging in unfair labor practicesproscribed by Section 8(b)(1)(A) of the Act.6.The aforesaid unfair labor practices are unfair laborpracticesaffecting commerce within the meaning ofSection 2(6) and (7) of the Act.7.The evidence fails to sustain the allegations of thecomplaint that Respondent Company violated Section8(a)(3) of the Act, and that allegation should be dismissed.those circumstances,to force the Little Falls employees to acceptrepresentation by Local 210, solely because Local 210 and RespondentCompany have so agreed,is to foist upon them a bargaining representativethey do not want,contrary to the teachings ofRetail Clerks Union, Local770 v. N.L R.B., supra,andMelbet Jewelry Co., supra 300DECISIONSOF NATIONALLABOR RELATIONS BOARDTHE REMEDYHaving found that RespondentCompany andRespon-dent Union,respectively,have engaged in unfair laborpractices,itwill be recommended that they be required tocease and desist therefrom,and that they,respectively, takecertain affirmative action designed and found necessary toeffectuate the policies of the Act. One of the more basicrights conferred upon employees by Section 7 of the Act isthe right freely, and without restraint or coercion from anemployer or labor organization,to choose their collective-bargaining representative,if onetheydesire.The unlawfulactivity of Respondents go to the very heart of the Act anddemonstrate the intent on the part of both Respondents tointerferewith and defeat the lawfully expressed organiza-tional rights of the Coinmeco employees.Accordingly, tomake effective the interdependent guarantees of Section 7,an order requiring each Respondent to cease and desistfrom in any manner infringing upon the Section 7 rights ofthe employees is warranted.N.L.R.B.v. EntwistleMfg. Co.,120 F.2d 532 (CA. 4);CaliforniaLingerie,Inc.,129 NLRB912, 915.Having found that Respondent Company assisted andsupportedLocal 210 byentering into a contract with thelatter for the employees of theLittleFalls plant,it will berecommended that Respondent withdraw and withhold allrecognition from Local 210 with respect to said employees,unless and until Local 210, is certified by the Board as theexclusive majority representative of such employees.Having found thatLocal 210engaged in and is engagingin conduct violative of Section 8(b)(1)(A) of the Act, it willbe recommended that it be required to cease and desistfrom in any manner enforcing or giving effect to, ordemanding compliance with,its contract with Coinmeco,executed on September 24, or any renewal or extensionthereof,or from acting or attempting to act as thecollective-bargaining representative of any of the employ-ees at theLittle Fallsplant, unless and until it has beencertifiedby theBoard as the majority representative ofsuch employees.In view of the statement in therecord byCounsel forLocal210 (tr. 18), that if the Little Falls plantisheld not to be an accretion to the Plainview unit,itwillnot permit the shipment of work from that plant to theLittle Falls plant,itwill be required that Local 210 adviseCoinmeco and Stollar that it will not, directly or indirectly,engage inany conductto enforce compliance with itscontract of September24 or topromote a claim that it isthe representative of theLittleFalls employees.Having further found that Respondent Company unlaw-fully refusedto bargain with Sheet Metal Workers as theduly designated representative of its employees in anappropriate unit,itwill be recommended that RespondentCompany berequired,upon request, to bargain collectivelywith Sheet Metal Workers as such representative and, if anunderstanding is reached,embody thesame into a signedwritten agreement.Upon the foregoing finding of fact and conclusions of17 In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Seclaw and the entire record, and pursuant to Section 10(c) oftheAct, I hereby issue the following recommended:17ORDERA.Respondent Coinmeco,Inc., itsofficers,agents,successors, and assigns, shall:1.Cease and desist from:(a) Contributingfinancialor other support to Local 210,Production,Merchandising and Distribution EmployeesUnion, affiliated with the International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica (hereinafter Local 210), or to any other labororganization of its employees at its Little Falls, New York,plant.(b)Threatening employees with discharge or otherdiscipline if they do not become members of or otherwiseassistLocal 210, or any other labor organization of itsemployees, except to the extent permitted by Section8(a)(3) of the Act.(c)Recognizing or in anymanner dealingwith Local210, as the representative of its employees at its Little Falls,New York, plant, with respect to wages, rates of pay, hoursof employment, or any other term or condition ofemployment,unlessand until Local 210 shall havedemonstrated its exclusive majority representative statuspursuant to an election conducted by the National LaborRelations Board among its employees at its Little Falls,New York, plant.(d)Giving effect to the contract with Local 210, datedSeptember 24, 1971, or any renewal, extension, ormodification thereof: provided, however, that nothing inthisOrder shall be construed as requiring Coinmeco toalter, vary, or modify the wages, hours, or other terms orconditions of employment now enjoyed by any of theaforesaid employees.(e)Failingor refusing, upon request, to bargaincollectivelywithSheetMetalWorkers InternationalAssociation, as the exclusive collective-bargaining repre-sentative of its employees in an appropriate unit. Theappropriateunit is:All production, maintenance, shipping and receivingemployees in the employ of Coinmeco, Inc., at its LittleFalls,New York, plant, exclusive of office clericalemployees, professional employees, guards and super-visors as defined in the National Labor Relations Act,as amended:(f) In any other manner interfering with, restraining, orcoercing employees in the exercise of their right to self-organization, to form, join, or assist labor organizations, tobargain collectively through representatives of their ownchoosing, and to engage in other concerted activities forthe purposes of collective bargaining or other mutual aid orprotection, or to refrain fromanyand all such activities,except to the extent that such rights may be affected by anagreement requiring membership in a labor organization asa condition of employment as authorized by Section8(a)(3) of the National Labor Relations Act, as amended.102 48 of theRules and Regulations, be adopted by theBoardand becomeits findings,conclusions,and Order,and all objectionsthereto shall bedeemed waived for all purposes. COINMECO, INC.2.Take the following affirmative action designed andfound necessary to effectuate the policies of said Act:(a)Forthwith withdraw and withhold all recognitionfrom Local 210, as the exclusive bargaining representativeof its employees at its Little Falls, New York, plant, andceasedealing with it regarding the wages, hours, or otherterms and conditions of employment of said employees,unless and until Local 210 shall have demonstrated itsmajority representative status pursuant to an electionconducted by the National Labor Relations Board amongthe employees at said plant, in an appropriate unit.(b)Upon request, bargain collectively with Sheet MetalWorkers International Association as the exclusive repre-sentative of its employees in the aforesaid appropriate unit,with respect to rates of pay, wages, hours of employment,and other terms and conditions of employment and, if anunderstanding is reached, embody thesameinto a writtensigned agreement.(c) Post at its Little Falls, New York, plant, copies of theattached notices marked "Appendix A" and "AppendixB." 18 Copies of the notice marked "Appendix A," onforms to be furnished by the Regional Director for Region3 (Buffalo, New York), after being signed by an authorizedrepresentative, and copies of the notice marked "AppendixB," after receipt of same from the aforesaid RegionalDirector, shall be posted at the aforesaid plant promptlyupon receipt thereof and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken to ensure that saidnotices are not altered, defaced, or covered by any othermaterial.(d)Notify the aforesaid Regional Director, in writing,within 20 days from the receipt of this Decision, what stepsit has taken to comply herewith.19B.Respondent Local 210, its officers, agents, andrepresentatives, shall:1.Cease and desist from:(a) Acting or attempting to act as the exclusive collective-bargaining representative of any of the employees ofCoinmeco, Inc., at the latter's Little Falls, New York,plant, for the purpose of dealing with said employerconcerningwages,hours, or other terms and conditions ofemployment of said employees, unless and until it shallhave demonstrated its exclusive majority representativestatusin an' election conducted by the National LaborRelations Board among the aforesaid employees in the unithereinabove found appropriate.(b)Giving any effect to, or in any other manner, directlyor indirectly, demanding or insisting upon compliance withitscontract dated September 24, 1971, with Coinmeco,Inc., covering employees of the latter's Little Falls, NewYork, plant, or any renewal, extension, or modificationthereof, or calculated to promote or support a claim that itis the majority 'representative of the aforesaid employees,unless and until it has been certified by the Board as suchrepresentative.(c)Threatening to cause the discharge of, or theinfliction of other discipline upon any employee employedby Coinmeco, Inc., at its Little Falls, New York, plant,because such employee has refused to designate Local 210301as its bargaining representative, or to give it otherassistanceor support.(d) In any other manner restraining or coercing theemployees of Coinmeco, Inc., at its Little Falls, New York,plant, in the exercise of rights guaranteed by Section 7 oftheAct, except to the extent that such rights may beaffected by a lawful agreement requiring membership in alabor organization as a condition of employment, enteredinto pursuant to Section 8(a)(3) of the Act.2.Take the following affirmative action designed andfound necessary to effectuate the policies of the NationalLabor Relations Act.(a)Notify Coinmeco, Inc., and Stollar ManufacturingCo., in writing, that the contract of September 24, 1971, isno longer in effect, and that it will not, directly orindirectly, demand, insist upon, or engage in any conductcalculated to enforce compliance with said contract, or topromote a claim of majority representative status of theemployees involved, unless or until it is certified by theNational Labor Relations Board as such representative.(b) Post at all its offices and meeting halls copies of theattached notice marked "Appendix B.1120 Copies of saidnotice,upon forms to be furnished by the RegionalDirector of Region 3 (Buffalo, New York), shall after beingsigned by an authorized representative of Local 210, beposted by it as above provided, immediately upon receiptthereof, and maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to members are customarily posted. Reason-able steps shall be taken by it to ensure that said notice isnot altered, defaced, or covered by any other material.(c)Mail to the aforesaid Regional Director, in suchquantity as he may request, copies of Appendix B, onforms provided by said Regional Director, signed by itsduly authorized representative, for posting by Coinmeco,Inc., at the latter's Little Falls, New York, plant, as hereinabove provided.(d)Notify the aforesaid Regional Director, in writing,within 20 days from the date of this Decision, what steps ithas taken to comply herewith.21IT IS FURTHER RECOMMENDED that the complaint herein,to the extent that it alleges a violation of Section 8(a)(3) ofthe Act, be dismissed.18 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notices reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of a United States Court of Appeals Enforcing an Order ofthe NationalLaborRelations Board."19 In the event that this recommended Order is adopted by the Boardafter exceptions have been filed, this provision shall be modified by deletingthe words "this Decision," and substituting the words "this Order "20 See fn 18,supra21 See In. 19,supraAPPENDIX ANOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a full trial at which all sides had full opportunity topresent their evidence, the National Labor Relations Board 302DECISIONS OF NATIONALLABOR RELATIONS BOARDhas found that we, Coinmeco, Inc., violated the NationalLabor Relations Act, and ordered us to post this notice.We will fully carry out the Order of the Board, theJudgment of any court, and we will abide by the following:The aforementioned Act gives all employees theserightsTo organize themselvesTo form, join, or help unions of their choiceTo act together for collective bargaining orother mutual aid or protection.To refuse to do any or all of these things.WE WILL NOT do anything to interfere with you inthe exercise of these rights.WE WILL NOT threaten you with discharge or otherdiscipline because you refused to designate Local 210as your bargaining representative, or to give it otherassistance and support, unless a lawful agreementrequiring such discharge, executed pursuant to Section8(a)(3) of the Act, is in effect.As the Board found that we violated the law whenwe entered into a contract with Local 210 with respectto employees of our Little Falls, New York, plant, WEWILL withdraw all recognition from Local 210, and willhenceforth refuse to deal with Local 210 as thecollective-bargaining representative of our employeesat the aforesaid plant, unless and until Local 210 iscertified by the Board as the representative of theaforesaid employees.WE WILL NOT give any assistance or support to Local210, or in any respect comply with our contract withsaidUnion except that nothing in the Board's Orderrequires us to alter, vary, or in any respect modify thewages,hours,orother terms and conditions ofemployment that you now enjoy.As the Board found that we violated the law whenwe refused to bargain with Sheet Metal WorkersInternationalAssociationasthedulydesignatedrepresentatives of our employees in an appropriateunit,WE WILL, upon request, recognize and bargaincollectively with said Association, as the duly designat-ed collective-bargaining representative of our employ-ees in an appropriate unit, with respect to rates of pay,wages, hours of employment, and other terms andconditions of employment and, if an understanding isreached, embody the same into a written signedagreement.The appropriate unit isAll production, maintenance, shipping and re-ceiving employees in the employ of Coinmeco,Inc.,atourLittleFalls,New York, plant,exclusive of office clerical employees, profession-al employees, guards and supervisors as definedin the National Labor Relations Act, as amended.DatedByCOINMECO, INC.Employer(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concern-ing this notice or compliance with its provisions may bedirected to the Board's Office, Federal Building, NinthFloor, 111 West Huron Street, Buffalo, New York 14202,Telephone 716-842-3100.APPENDIX BNOTICE TOMEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a full trial at which all parties had the opportunity topresent their evidence, the National Labor Relations Boardhas found that we, Teamsters Local 210, violated theNational Labor Relations Act, and ordered us to post thisnotice.We will carry out the Order of the Board, theJudgment of any Court, and we will abide by thefollowing:The aforesaid Act gives all employees these rightsTo organize themselvesTo form, join, or help unions of their choiceTo act together for collective bargaining orother mutual aid or protectionTo refuse to do any or all of these things.WE WILL NOT do anything to coerce or restrainemployees of Coinmeco, Inc., Little Falls, New York,in the exercise of these rights.WE WILL NOT threaten to cause your discharge, orthe infliction of other discipline upon you, because yourefuse to designate us as your bargaining representa-tive, or to otherwise assist or support us, unless there isin effect a lawful agreement requiring such discharge,executed pursuant to Section 8(a)(3) of the Act.WE WILL NOT act or attempt to act as the collective-bargaining representative of the employees of Coinme-co, Inc., at its Little Falls, New York, plant, for thepurpose of dealing with said Company concerning thewages,hours,and other terms and conditions ofemployment of the aforesaid employees, unless anduntilwe have been certified by the Board as thecollective-bargaining representative of said employees.WE WILL NOT give effect to, or in any other manner,directly or indirectly, demand or insist that Coinmeco,Inc., comply with the contract we entered into with iton September 24, 1971, with respect to its employees atLittle Falls,New York, or any renewal, extension, ormodification of said contract; nor will we engage inany conduct calculated to enforce compliance with theaforesaid contract, or to promote a claim of majorityrepresentative of the employees involved, unless anduntilwe are certified by the Board as such majorityrepresentative. COINMECO, INC.LOCAL 210,PRODUCTION,MERCHANDISING ANDDISTRIBUTION EMPLOYEESUNION, AFFILIATED WITHTHE INTERNATIONALBROTHERHOOD OFTEAMSTERS,CHAUFFEURS,WAREHOUSEMEN ANDHELPERS OF AMERICA(Labor Organization)DatedBy303(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other material.Any questions concern-ing this notice or compliance with its provisions may bedirected to the Board'sOffice, Federal Building, NinthFloor,111West Huron Street,Buffalo,New York 14202,Telephone 716-842-3100.